The opinion of the court was delivered by
Lowrie, C. J.
It was irregular, in a distribution proceeding, to go back into the executor’s account and increase the balance *184by charging him with interest. It is unnecessary to do so in a partial account; for any omissions of this kind may be supplied in the final account. It would be entirely improper in a final account; for the decree of confirmation of that should show an exact balance, including all interest. Such irregularities complicate proceedings, even where they do no injustice.
It was irregular, also, to combine the separate accounts of the two executors in making the distribution. This cannot be done without joining them in the duty of distribution of each other’s balance among those entitled, and thus making them liable for each other.
Eor these causes we must reverse this decree of distribution. But we are not satisfied that these objections have any merit, except that which relates to mere form, and therefore we cannot allow the appellant his costs; but must leave the question of costs open until the hearing of the next report.
Decree of distribution reversed, and the case is referred back to the same auditor, William Kettell, Esq., who is directed to report to the Orphans’ Court; the costs to abide the event of the further hearing; and the cause is remitted to the Orphans’ Court to be proceeded in according to law.